DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/07/2022. In the applicant’s response, claims 1, 23, and 61 were amended. Accordingly, claims 1-15, 23-38, and 61-76 are pending and being examined. Claims 1, 23, and 61 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 7-15, 23-24, 61-62, 29-38, and 67-76 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2017/0242148, hereinafter “Yu”) in view of Jaccard et al (“Tackling the x-ray cargo inspection challenge using machine learning”, SPIE, 2016, hereinafter “Jaccard”).

Regarding claim 1, Yu discloses a computing-device implemented method for validating a cargo manifest associated with a shipping container (the systems and methods for identifying and reporting contents of a tanker, container or vehicle; see abstract), the method comprising: 
receiving, at a computing device, a rendered radiographic image of a scanned shipping container from a scanner configured to scan the shipping container and render the radiographic image (an image associated with a cargo container is captured at a service post of the CertScan application system, see 1101 of fig.11 and para.188; “CertScan Dashboard may display the cargo and/or light vehicle manifest data along with its X-ray image”, see para.143); 
extracting a feature vector from the radiographic image (the features of the image are computer by the system; see 1102 of fig.11 and para.188); 
determining a statistical probability that an object in the scanned shipping container matches a listed object on cargo manifest associated with the scanned shipping container through comparison of the extracted feature vector against a historic distribution of prior feature vectors of radiographic images of prior shipping containers associated with cargo manifests containing a like object (the computed features are compared to the features of the cargo code stored in a database to determine the probability ‘P’ that cargo matches the manifest information declared; see 1103-1104 of fig.11, and para,188); and 
generating an automated detection indication related to the scanned shipping container based on the assigned statistical probability (wherein the probability ‘P’ indicates how much the contents of the cargo matches the manifest information declared; see 1150, 1106, and 1107 of fig.11, and para.188).

Yu does not explicitly disclose: “extracting, with an autoencoder neural network, a feature vector from the radiographic image” as recited in the claim. However, in same field of endeavor, i.e., in the field of cargo inspection using x-ray images, Jaccard teaches a convolutional neural for extracting a feature vector from a radiographic image associated with a cargo and identifying threat objects in the image (see (1), (2), and (5) of fig.2, and Sec.4.5, para.2-para.3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Jaccard into the teachings of Yu. The reason to do so is to identify small metallic threat objects in the images (Jaccard, see Sec.4.5, para.1).

Regarding claim 2, 24, 62, the combination of Yu and Jaccard discloses, training the autoencoder neural network with a training data set of radiographic images to generate at least one prior feature vector mathematically representing numeric or symbolic characteristics of the object in the scanned shipping container, the training data set including a first set of prior radiographic images of one or more prior shipping containers holding like objects (Jaccard, “train CNN”, see Sec.4.5, para.3).

Regarding claim 7, 29, 67, the combination of Yu and Jaccard discloses, wherein the automated detection indication provides a graphical indicator of a degree of consistency of the content of the scanned container with the associated cargo manifest (Yu, see 1710 of fig.17 and para.217; see 1106, 1107 of fig.11).

Regarding claim 8, 30, 68, the combination of Yu and Jaccard discloses, wherein the automated detection indication provides a display of a ranking of radiographic images (YU, see para.160).

Regarding claim 9, 31, 69, the combination of Yu and Jaccard discloses, further comprising: generating a graphical display of a parameter quantifying a degree to which objects in the scanned shipping container match the cargo manifest against a distribution of historic parameters for a cargo category (Yu, see 1710 of fig.17 and para.217; see historic images in para.26 and fig.30A—fig.30E).

Regarding claim 10, 32, 70, the combination of Yu and Jaccard discloses, wherein the historic distribution of prior feature vectors is updated in real-time upon receiving a new radiographic image from the scanner (YU, “real-time application”, “tracking” and “object recognition”, see para.211).

Regarding claim 11, 33, 71, the combination of Yu and Jaccard discloses, wherein the historic distribution of prior feature vectors is based on less than 10 radiographic image scans and corresponding cargo manifests (Yu, see historic images in para.26 and fig.30A—fig.30E).

Regarding claim 12, 34, 72, the combination of Yu and Jaccard discloses, wherein where the artificial neural network is an unsupervised neural network (Jaccard, see (1), (2), and (5) of fig.2, and Sec.4.5, para.2-para.3).

Regarding claim 13, 35, 73, the combination of Yu and Jaccard discloses, further comprising: displaying a categorical assignment of cargo manifest validation or rejection based upon the statistical probability (see 1106, 1107 of fig.11).

Regarding claim 14, 36, 74, the combination of Yu and Jaccard discloses, wherein several images of prior shipping containers associated with similar cargo manifests to that associated with the scanned shipping container are displayed in real-time (Yu, see historic images in para.26 and fig.30A—fig.30E).

Regarding claim 15, 37, 75, the combination of Yu and Jaccard discloses the method of claim 1, wherein several prior manifests similar to that associated with the scanned shipping container are displayed in real-time (Yu, see historic images in para.26 and fig.30A—fig.30E).

Regarding claim 23, 61, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 38, 76, the combination of Yu and Jaccard discloses, wherein the computing device is further configured to: display a categorical assignment of objects listed in the associated cargo manifest (Yu, see “CertScan Dashboard may display the cargo and/or light vehicle manifest data along with its X-ray image” in para.143).

6.	Claims 3-6, 25-28, and 63-66 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jaccard and further view of Nam et al (“Dual Attention Networks for Multimodal Reasoning and Matching”, CvF, 2017, hereinafter “Nam”).

Regarding claim 3, 25, 63, the combination of Yu and Jaccard does not disclose, ‘the statistical probability is also determined using a second artificial neural network” as recited in the claim. However, in same field of endeavor, i.e., in the field of object recognition, Nam teaches dual attention networks (DANs) that jointly leverage visual and textual attention mechanisms to capture fine-grained interplay between vision and language. Specifically, Nam teaches a m-DAN which includes a first neural network for object recognition from an image (see the top portion of fig.4; see test results fig.6 and fig.7) and a second neural network for object recognition from the corresponding a sentence (see the bottom portion of fig.4; see test results fig.6 and fig.7). In other words, Nam does not only teach a neural network for object recognition from images, but also teaches a neural network for object recognition from sentences. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Nam into the teachings of the combination of Yu and Jaccard. The reason to do so is to improve accuracy of object recognition (Nam, see Eq(18)).

Regarding claim 4, 26, 64, the combination of Yu, Jaccard, and Nam discloses the method of claim 3, wherein the second artificial neural network is a word-to-vector type of neural network (Nam, see the bottom portion of fig.4; see test results fig.6 and fig.7).

Regarding claim 5, 27, 65, the combination of Yu, Jaccard, and Nam discloses the method of claim 3, wherein the second artificial neural net makes use of pretrained word embeddings from historical prior shipping container cargo manifests to analyze the associated cargo manifest of the scanned shipping container (Nam, “this network is trained”, see Eq(20);  Jaccard, “train CNN”, see Sec.4.5, para.3).

Regarding claim 6, 28, 66, the combination of Yu, Jaccard, and Nam discloses the method of claim 3, wherein the second artificial neural net is an unsupervised recurrent neural network trained on an historical database of prior shipping container cargo manifests (Nam, “this network is trained”, see Eq(20);  Jaccard, “train CNN”, see Sec.4.5, para.3).

Response to Arguments
7.	Applicant’s arguments, with respects to claims 1, 23, and 61, filed on 11/07/2022, have been fully considered but they are not persuasive. 

On page 11 of applicant’s response, applicant argues:
“The cargo codes are merely data stored in a database. There is no indication or suggestion that the cargo codes are, or are associated with, a distribution of the prior features. In fact Yu makes no reference to a distribution of any sort that is associated with the described image feature values.”

The examiner respectfully disagrees with the applicant’s contentions for at least the following reasons. Paragraph [0188], Yu clearly discloses: “In the first step 1101, an image captured at a service post is associated with one or more cargo codes, depending on the contents of the shipment as defined in manifest data. Then, the features of the image are computed, in step 1102. Thereafter, the system obtains features for that cargo code stored in a database, and compares them to the computed features. This is shown in step 1103. The system then determines the probability ‘P’ that cargo matches manifest, in step 1104. Probability ‘P’ is then compared to a threshold value in step 1105. If ‘P’ is greater than the threshold value, it implies that cargo matches manifest information declared, as shown in step 1106. If ‘P’ is less than the threshold value, it indicates that the contents of the cargo are not the same as declared in the manifest, as shown in step 1107.” (The emphases added by the examiner.) It is apparent that: [1] the captured image at 1101 of fig.11 is associated with one cargo code; [2] the features of the captured image are computed to obtain the computed features at 1102 of fig.11; [3] the features for that cargo code stored in a database are obtained and then compared to the computed features at 1103 of fig.11; [4] the probability ‘P’ that cargo matches manifest is determined at 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/30/2022